 
Translation of Exclusive Business Cooperation Agreement


This Exclusive Business Cooperation Agreement (this “Agreement”) is made and
entered into by and between the following Parties on May 1, 2012 in Shangrao,
Jiangxi Province, the People's Republic of China (“China” or the “PRC”).


Party A: Shangrao Baihuazhou Green Resources Agriculture Technology Development
Co., Ltd.
Address:   7 Yan He East Road, Xinzhou, Shangrao, Jiangxi Province
 
 

Party B:   Shangrao Bai Hua Zhou Industrial Co., Ltd.
Address: 8 Xing Yang Road, Shangrao, Jiangsi Province.


Each of Party A and Party B shall be hereinafter referred to as a "Party"
respectively, and as the "Parties" collectively.


Whereas,


1
Party A is a wholly-foreign-owned enterprise established in China, and has the
necessary resources to provide services in connection with retail management and
sales training;



2 
Party B is a company with exclusively domestic capital registered in China,
mainly engaging in the landscaping and afforestation, seedling culvation, and
processing and sale of bonsai and root carving crafts;



3 
Party A is willing to provide Party B with exclusive and comprehensive business
support such as staff training, management consultation, financial services etc.
during the term of this Agreement utilizing its own advantages in human
resources, capital, management and Party B is willing to accept such services
provided by Party A or Party A's designee(s), each on the terms set forth
herein.



Now, therefore, through mutual discussion, the Parties have reached the
following agreements:


1 Services Provided by Party A



 
1.1
Party B hereby appoints Party A as Party B's exclusive services provider to
provide Party B with complete management consultation, staff training, business
support, financing and related services during the term of this Agreement, in
accordance with the terms and conditions of this Agreement.

 
 
1

--------------------------------------------------------------------------------

 

 

 
1.2
Party B agrees to accept all the consultations and services provided by Party A.
Party B further agrees that unless with Party A's prior written consent, during
the term of this Agreement, Party B shall not accept any similar consultations
and/or services provided by any third party and shall not establish similar
cooperation relationship with any third party regarding the matters contemplated
by this Agreement. Party A may appoint other parties, who may enter into certain
agreements described in Section 1.3 with Party B, to provide Party B with the
consultations and/or services under this Agreement.

 

 
1.3
The Providing Methodology of Service




 
1.3.1
Party A and Party B agree that during the term of this Agreement, Party B may
enter into further staff training agreements or consulting service agreements
with Party A or any other party designated by Party A, which shall provide the
specific contents, manner, personnel, and fees for the specific services.




 
1.3.2
To fulfill this Agreement, Party A and Party B agree that during the term of
this Agreement, Party B may enter into business agreements with Party A or any
other party designated by Party A to entrust Party A or Party A’s designee to
provide related services  in accordance with the requirements of Party B.



2  The Calculation and Payment of the Service Fees


The Parties agree that Party B shall pay (or cause to be paid) to Party A each
quarter management consulting and other support services fees in an amount equal
to all pre-tax profits, if any, of Party B for that quarter after deducting all
costs and expenses for such quarter (such pre-tax profits are referred to herein
as the “Profits”); provided that if the Profits (after deduction of costs and
expenses and taxes) for any quarter is zero or negative, Party B will not pay
Party A management consulting and other support fees for that quarter, and any
loss for that quarter shall be deducted from the management consulting and
support for the following quarters; provided, however, that upon the request of
Party B, Party A will pay the amount of the accrued losses arising from the
management consulting and support services provided by Party A under this
Agreement, if any, to Party B. Party B shall compute the management consulting
and support fees for the previous quarter with Party A within fifteen (15)
business days after the start of the next quarter; and make full payment (if
any) within said period, otherwise Party A shall have the right to remit the
corresponding amount from the management account in its sole and absolute
discretion. 
 
 
2

--------------------------------------------------------------------------------

 
 
3   Intellectual Property Rights and Confidentiality Clauses



 
3.1
Party A shall have exclusive and proprietary rights and interests in all rights,
ownership, interests and intellectual properties arising out of or created
during the performance of this Agreement, including but not limited to
copyrights, patents, patent applications, software, technical secrets, trade
secrets and others.




 
3.2 
The Parties acknowledge that the existence and the terms of this Agreement and
any oral or written information exchanged between the Parties in connection with
the preparation and performance of this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential information to any third party,
except for the information that: (a) is or will be in the public domain (other
than through the receiving Party’s unauthorized disclosure); (b) is under the
obligation to be disclosed pursuant to the applicable laws or regulations, rules
of any stock exchange, or orders of the court or other government authorities;
or (c) is required to be disclosed by any Party to its shareholders, investors,
legal counsels or financial advisors regarding the transaction contemplated
hereunder, provided that such shareholders, investors, legal counsels or
financial advisors shall  be bound by the confidentiality obligations similar to
those set forth in this Section. Disclosure of any confidential information by
the staff members or agencies hired by any Party shall be deemed as disclosure
of such confidential information by such Party, which Party shall be held liable
for the breach of this Agreement. This Section shall survive the termination of
this Agreement for any reason.




 
3.4
The Parties agree that this Section shall survive changes to, and rescission or
termination of, this Agreement.



4    Representations and Warranties


4.1  Party A hereby represents and warrants as follows:



 
4.1.1 
Party A is one company legally registered and validly existing in accordance
with the laws of China.




 
4.1.2 
Party A's execution and performance of this Agreement is within its corporate
capacity and the scope of its business operations; Party A has taken necessary
corporate actions and given appropriate authorization and has obtained the
consent and approval from third parties and government agencies, and will not
violate any restrictions in law or otherwise binding or having an impact on
Party A.

 
 
3

--------------------------------------------------------------------------------

 
 

 
4.1.3 
This Agreement constitutes Party A's legal, valid and binding obligations,
enforceable in accordance with its terms.



4.2   Party B hereby represents and warrants as follows:



 
4.2.1 
Party B is a company legally registered and validly existing in accordance with
the laws of China;




 
4.2.2 
Party B's execution and performance of this Agreement is within its corporate
capacity and the scope of its business operations; Party B has taken  necessary
corporate actions and given appropriate authorization and has obtained the
consent and approval from third parties and government agencies, and will not
violate any restrictions in law or otherwise binding or having an impact on
Party B.

 

 
4.2.3 
This Agreement constitutes Party B's legal, valid and binding obligations, and
shall be enforceable against it.

 
5      Effectiveness and Term


  5.1  This Agreement is executed on the date first above written and shall take
effect as of such date. Unless earlier terminated in accordance with the
provisions of this Agreement  or relevant agreements separately executed between
the Parties, the term of this Agreement shall be 30 years. After the execution
of this Agreement, both Parties shall review this Agreement every 3 months to
determine whether to amend or supplement the provisions in this Agreement based
on the actual circumstances at that time.


  5.2  The term of this Agreement may be extended if confirmed in writing by
Party A prior to the expiration thereof. The extended term shall be determined
by Party A, and Party B shall accept such extension unconditionally.
 
 
4

--------------------------------------------------------------------------------

 
 
6       Termination



 
6.1 
Unless renewed in accordance with the relevant terms of this Agreement, this
Agreement shall be terminated upon the date of expiration hereof.




 
6.2 
During the term of this Agreement, unless Party A commits gross negligence, or a
fraudulent act, against Party B, Party B shall not terminate this Agreement
prior to its expiration date. Nevertheless, Party A shall have the right to
terminate this Agreement upon giving 30 days' prior written notice to Party B at
any time.




 
6.3 
The rights and obligations of the Parties under Articles 3, 7 and 8 shall
survive the termination of this Agreement.



7       Governing Law and Resolution of Disputes



 
7.1 
The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of China.




 
7.2 
In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party's request to the other Parties for the
resolution of the dispute through negotiations, either Party may submit the
relevant dispute to the China International Economic and Trade Arbitration
Commission for arbitration, in accordance with its Arbitration Rules. The
arbitration shall be conducted in Beijing, and the language used in arbitration
shall be Chinese. The arbitration award shall be final and binding on all
Parties.




 
7.3 
Upon the occurrence of any dispute arising from the construction and performance
of this Agreement or during the pending arbitration of any dispute, except for
the matters under dispute, the Parties to this Agreement shall continue to
exercise their respective rights under this Agreement and perform their
respective obligations under this Agreement.



8     Indemnification


Party B shall indemnify and keep Party A from any losses, injuries, obligations
or expenses caused by any lawsuit, claims or other demands against Party A
arising from or caused by the consultations and services provided by Party A to
Party B pursuant to this Agreement, except where such losses, injuries,
obligations or expenses arise from the gross negligence or willful misconduct of
Party A.
 
 
5

--------------------------------------------------------------------------------

 
 
9  Notices


All notices and other communications required or permitted to be given pursuant
to this Agreement shall be delivered personally or sent by registered mail,
postage prepaid, by a commercial courier service or by facsimile transmission to
the address of such Party set forth below.  A confirmation copy of each notice
shall also be sent by email.  The dates on which notices shall be deemed to have
been effectively given shall be determined as follows:



 
9.1.1 
Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of arrival or
refusal at the address specified for notices.




 
9.1.2 
Notices given by facsimile transmission shall be deemed effectively given on the
date of successful transmission (as evidenced by an automatically generated
confirmation of transmission).



10     Severability


In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any law
or regulation, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any aspect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.


11     Amendments and Supplements


Any amendments and supplements to this Agreement shall be in writing. The
amendment agreements and supplementary agreements that have been signed by the
Parties and that relate to this Agreement shall be an integral part of this
Agreement and shall have the same legal validity as this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
12      Language and Counterparts


This Agreement is written in both English and Chinese in two copies, each of
Party A and Party B shall have one copy, which has equal legal validity. If any
conflict exists between these two versions, Chinese version shall prevail.

 
IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Business Cooperation Agreement as of the date first above
written.
 
 
7

--------------------------------------------------------------------------------

 
 
The page of Signature


Party A: Shangrao Baihuazhou Green Resources Agriculture Technology Development
Co., Ltd.
 
By (seal):   /s/ Liu Shuzhong____


 (The signature of The Representative): Liu Shuzhong_____
 


PartyB:  Shangrao Bai Hua Zhou Industrial Co., Ltd.
 
By (seal):  /s/ Liu Shuzhong_____


 (The signature of The Representative): Liu Shuzhong_____
 
 
8

--------------------------------------------------------------------------------

 